Exhibit 10.21






[COPYTELE, INC. LETTERHEAD]
 


June 7, 2010




Videocon Industries Limited
2nd Floor, Fort House, D.N. Road
Fort, Mumbai 400 001 (INDIA)

Attention:  Venugopal N. Dhoot, Director   Naveen Mandhana, Sr. Vice President

 
Dear Sirs:


With respect to the installments of the Technology Transfer Fee scheduled to be
paid by February 16, 2009 and November 16, 2009, under the Amended and Restated
Technology License Agreement between Videocon Industries Limited (“Videocon”)
and CopyTele, Inc. (“CopyTele”), dated May 16, 2008 (the “License Agreement”),
CopyTele hereby waives the February 16, 2009 and November 16, 2009 due dates for
such installment payments on the condition (i) that Videocon make an additional
payment of such installments of $300,000 no later than July 1, 2010, and (ii)
that Videocon and CopyTele agree upon a mutually acceptable payment schedule for
the balance of such installments prior to August 15, 2010.  Except as
specifically set forth herein, all terms and conditions of the License Agreement
shall remain unchanged and shall continue to be valid and binding upon the
parties thereto.



 
Sincerely,
           
COPYTELE, INC.
                   
By:
/s/ Denis A. Krusos
     
Denis A. Krusos
     
Chairman and C.E.O.
 